Title: To George Washington from Jethro Sumner, 20 October 1781
From: Sumner, Jethro
To: Washington, George


                  
                     Sir
                     Halifax, N. Carolina, October 20th 1781
                  
                  I am ordered by Genl Greene into this State, to collect and forward on the remaing troops, raised for the Southern Army, and to give him the earliest intelligence from the Army in Virginia, their Opperations and Success’s &c. with the fate of Lord Cornwallis, or of any manoeuvre made by him South wards, (to head the force of this State, and impede his march as much as possible,) and constantly advise him of the movements for which purpose I have fixed, and station’d expresses for the immediate conveyance of any extraordinary matter; which you will be pleased, to give such further Order for this communication of intelligence between the two Camps, as you may find necessary.  I have the honor to be with respect and Esteem, Yr Very Obedt Servant
                  
                     Jethro Sumner
                  
               